Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 14, 2021

The Court of Appeals hereby passes the following order:

A21A0654. JASON W. DODD v. LISA M. DODD et al.

      The above-styled case was docketed in this Court on November 13, 2020, and
the Notice of Docketing advised Jason W. Dodd that his enumeration of errors and
brief were due within twenty days after the appeal was docketed. Court of Appeals
Rules 13, 23 (a). On December 14, 2020, 11 days after Jason’s documents were due,
Jason filed a motion for extension of time to file the required documents. This Court
granted Jason’s motion and gave him until January 4, 2021 to file an enumeration of
errors and brief. On January 4, 2021, Jason filed a second request for an extension of
time to file the required documents, which this Court subsequently denied. As of the
date of this order, Jason’s enumeration of errors and brief still have not been filed.
Because Jason failed to file his enumeration of errors and brief within the time
ordered by this Court in its December 14, 2020 extension order, this appeal is deemed
abandoned and is hereby ordered DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/14/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                        , Clerk